Citation Nr: 1118228	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-39 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued the Veteran's 30 percent rating for his service-connected PTSD.  The Veteran filed his claim for an increased rating on June 16, 2005.  Thereafter, in an April 2008 rating decision, the RO issued a rating decision in which it increased the Veteran's disability rating to 70 percent as of June 16, 2005, the date of the Veteran's claim for an increased rating.

Notwithstanding the fact that the Veteran submitted his claim for an increased rating for PTSD in June 2005, within one year of the October 2004 rating decision that denied his claim for a disability rating in excess of 30 percent for PTSD, the Board finds that the RO properly construed the June 2005 letter as a new claim rather than as a NOD.  The basis for the Board's finding is that the Veteran's June 2005 letter did not express dissatisfaction or disagreement with the October 2004 rating decision, or a desire to contest the result thereof.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-14 (Fed.Cir.2002) (upholding VA regulation 38 CFR 
§ 20.201 that requires that an NOD must express "a desire for appellate review.")  

In March 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript is associated with the record.

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

As this rating does not represent the highest possible benefit, the issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's PTSD is manifested by such symptoms as sleep impairment, having few friends, feelings of guilt and anxiety, intrusive thoughts, nightmares, avoidance of war movies and large crowds, avoidance of thoughts and feelings, irritability, variable concentration, startle response, panic attacks, anger, memory loss (but not for names of close relatives, his own occupation, or his own name), worries, suicidal and homicidal thoughts, sadness all of the time, hopelessness about the future, loss of interest in previously enjoyed activities, feelings of worthlessness, restlessness, agitation, low energy and fatigue, variable appetite, restless psychomotor activity, an attentive but suspicious attitude, depressed mood, inappropriate behavior and poor social interaction, episodes of violence in his capacity as a full-time jailer (including spraying inmates with mace), and flashbacks.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated July 2005 and April 2006, provided to the Veteran before the November 2005 rating decision and the October 2006 statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in April 2006.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Therefore, it is not necessary for VA to have requested such records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Analysis:  A Disability Rating in Excess of 70 Percent for PTSD

The RO granted service connection for the Veteran's PTSD in a March 2002 rating decision, which assigned an initial disability rating of 30 percent under Diagnostic Code 9411 as of June 1, 2001.  The Veteran filed his current claim for an increased rating on June 16, 2005.  In a November 2005 rating decision, the RO continued the Veteran's 30 percent rating.  In an April 2008 rating decision, the RO increased the Veteran's rating to 70 percent as of June 16, 2005, the date of the Veteran's claim for an increased rating.

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In his June 2005 claim, the Veteran recounted his combat stressors from his service in Vietnam.  He also submitted statements from his mother, a friend, and a colleague, in which they asserted that he exhibited different attributes upon his return from service in Vietnam, including being "irritable," "crazy," uncommunicative, "strange," "a loner," and prone to "mood swings" which involve screaming.

VA provided the Veteran with a compensation and pension (C&P) examination of his service-connected PTSD in July 2005.  The examiner, a psychiatrist, reviewed the Veteran's claims file and medical records.  The examiner noted that, in June 2005, a VA clinician had found that the Veteran had displayed anxiety, depression, and social introversion on psychiatric testing, but that the validity of the Veteran's testing was questionable due to his overreporting of symptoms.  At the examination, the Veteran reported having four siblings, and feeling close to one of them.  He also reported having a good relationship with his niece and nephew, and being quite close to their kids.  The Veteran also stated that he has very few friends whom he seldom sees.  The Veteran reported having no history of suicide attempts or assaultiveness, although he did report a history of problematic substance abuse for which he had been hospitalized for 28 days in the 1980's.  The Veteran stated that his job as a prison employee keeps him on edge, as does life in general.  He stated that he sleeps for 4 hours, and noted feelings of guilt and anxiety.  He also reported having intrusive thoughts every other day, frequent nightmares, avoidance of war movies and large crowds, avoidance of thoughts and feelings, and irritability.  He noted that his concentration varies over time, his memory is average, and he startles.  The VA examiner found that the Veteran had a normal affect; good mood; orientation to person, time, and place; unremarkable thought process and content; no delusions; and intact judgment.  The Veteran had a mild sleep impairment which does not interfere with daily activity, and no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, episodes of violence, suicidal or homicidal thoughts, or problems with activities of daily living.  The examiner found that his memory was normal.  The examiner diagnosed the Veteran with PTSD; substance abuse in remission; and depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 59.

In his November 2006 substantive appeal, the Veteran asserted that he takes medication for his panic attacks, has anger which prevents him from having established relationships, and has a diminished long- and short-term memory.

The Veteran provided testimony to a DRO in March 2007.  The Veteran reported that he attends PTSD group therapy on a weekly basis.  Id. at p. 1.  He noted that this for the most part is the only time that he talks to people.  Id. at p. 4.  He also reported that he is on medication for his PTSD.  Id. at pp. 2, 6.  The Veteran explained that he is employed at a Sheriff's Department at which he does shift work at a jail.  Id. at p. 2.  He stated that he works two days on and three days off for six months per year.  Id. at p. 2.  The Veteran noted that he does not have many problems at work because he does not have much supervision there.  Id. at p. 5.  He also stated that although he works with 4 other people during his shift, he is "basically...a loner" and does not socialize with the others after work.  Id. at pp. 2-3.  The Veteran noted that he lives alone and does not have any friends.  Id. at p. 3.  He also stated that he "tinker[s] with things" including his motorcycle, and does yard work.  Id. at p. 3.  He noted that he sleeps for 3 to 4 hours per night, and sometimes does not sleep at all because he feels worried.  Id. at p. 4.  The Veteran asserted that he has both suicidal and homicidal thoughts.  Id. at pp. 4-5.  He also stated that his symptoms have gotten worse.  Id. at p. 6.

VA provided the Veteran with a second C&P examination of his service-connected PTSD in March 2008.  The examiner, a psychologist, reviewed the claims file and medical records.  The Veteran reported having such frequent and severe symptoms of depression as sadness all of the time, hopelessness about the future, loss of interest in previously enjoyed activities, feelings of worthlessness, suicidal ideations (no plan, but has been careless with his motorcycle on many occasions), restlessness, agitation, difficulty concentrating and making decisions, sleep difficulties, low energy and fatigue, and variable appetite.  The Veteran also reported that he lives alone and does not date, and his last relationship was 4 to 5 years ago.  He reported that he has no friends, and only spends a little time with his two great-nephews.  The Veteran stated that he had no history of suicide attempts, violence or assaultiveness.  The examiner observed that the Veteran had restless psychomotor activity, an attentive but suspicious attitude, an appropriate affect, an anxious and depressed mood, suicidal ideation, no delusions, no hallucinations, no inappropriate behavior, and no homicidal thoughts.  The Veteran reported sleeping 4 to 6 hours per night with frequent awakenings, having 1 to 2 panic attacks per week, and having used some excessive force (e.g., shoving, using mace) in his full-time job as a deputy at a correctional facility while processing inmates.  The Veteran also noted that he walks the perimeter of his yard with a gun in the middle of the night.  The Veteran reported having no problems with activities of daily living.  The examiner found that the Veteran's memory was normal, and further found that his PTSD symptoms were frequent and severe.  The examiner noted that the Veteran's problems related to occupational functioning included inappropriate behavior and poor social interaction.  The examiner diagnosed the Veteran with PTSD and Major Depressive Disorder, and assigned a GAF score of 35.

In April 2009, the Veteran's ex-wife wrote that her 5 years with the Veteran "were difficult and trying.  I never knew who I was going to be interacting with from day to day."  She described the Veteran as "severely mentally disturbed" and having a "strong depressed spirit of oppression."  She also stated that the Veteran had lied to her by telling her that he did not have hepatitis before they were married; then, after they were married, he told her that he did in fact have hepatitis.

VA provided the Veteran with a third C&P examination of his service-connected PTSD in June 2009.  The examiner, the psychologist who had performed the March 2008 examination, again reviewed the claims file and medical records.  The Veteran reported that he lives with his sister, and had lost his trailer in March due to a tornado.  The Veteran reported that, because of depression, he had not ridden his motorcycle or watched racing since his trailer was lost.  The Veteran reported having no history of suicide attempts, and no history of violence or assaultiveness.  The Veteran noted that he had married his fiancée of 5 years in August, but was then separated from her when she learned of his hepatitis.  The examiner found that the Veteran had a cooperative and attentive attitude; appropriate affect; anxious mood; no delusions; sleep for 2 to 4 hours per night, with awakenings for perimeter checks; no hallucinations; no inappropriate behavior; and no obsessive or ritualistic behavior.  The examiner found that the Veteran's memory was normal.  The Veteran reported having frequent and debilitating panic attacks.  He reported having frequent suicidal thoughts with no such actions, and no homicidal thoughts.  The Veteran also stated that he has had episodes of violence in his capacity as a full-time jailer, including spraying inmates with mace more frequently because he fears for his health, especially status-post one kidney removal.  The Veteran noted that he has had his current job for between 5 and 10 years; he also reported having decreased concentration and poor social interaction related to occupational functioning.  The examiner determined that the Veteran continues to be severely impaired by symptoms of PTSD and depression in all areas of functioning.  The examiner diagnosed the Veteran with PTSD and Major Depressive Disorder, and assigned a GAF score of 35.  Additionally, the examiner opined that the "Veteran has severe problems with concentration on the job.  He is no longer able to perform this job because of his symptoms of PTSD.  It is unknown whether he could maintain other employment....It is felt that [the] Veteran can no longer continue with [his] present employment due to PTSD, and that his PTSD would have an effect on any type of employment in that he frequent loses [his] temper and has been having increased problem[s] with concentration."

In addition to the foregoing, the Veteran's VA treatment records show that he has consistently attended and participated in VA PTSD group counseling on a weekly or bi-weekly basis since September 2004.

The Veteran provided additional testimony to the undersigned Veterans Law Judge in March 2011.  The Veteran stated that he attends weekly group therapy at a VA facility, and also takes medication for his PTSD.  Id. at pp. 3-4, 26.  The Veteran reported that his medication makes him feel "jumpy."  Id. at p. 4.  He noted that he is up for 2 to 3 hours per night to check the doors and look around his house.  Id. at p. 5.  The Veteran stated that he has unwelcome distressing thoughts "all the time...90 percent of the time."  Id. at p. 6.  He further indicated that he gets mad and "sometimes...explode[s] on people."  Id. at p. 6.  He also noted that he has a lot of nightmares.  Id. at p. 7.  The Veteran asserted that he was married for a few years or a few months, but that it ended in divorce.  Id. at pp. 8, 13-14.  The Veteran reported having dreams and flashbacks of his time in combat during service.  Id. at p. 8.  He described himself as "sad, angry, disappointed and wondering why."  Id. at p. 10.  He also reported that he feels anxious, and "feel[s] like somebody's always watching me."  Id. at p. 11.  He stated that he startles easily.  Id. at p. 15.  The Veteran asserted that he had suicidal and homicidal ideations.  Id. at pp. 15-16.  He noted that he works as a jailer at a correctional facility, overseeing prisoners, and that he has worked there for 9 years.  Id. at p. 16.  The Veteran noted that he works for 84 hours over a 2-week period.  Id. at p. 22.  He asserted that his colleagues get Tasers, but he only gets mace, and "they took it from me a couple of times, because they say I was spraying people for no reason.  And I'm not supposed to put my hands on them....but I have had to catch myself a couple of times, because I like to choke about four or five of them, because they push your buttons....I can get to a point where I could just - like, I could kill them."  Id. at p. 17.  The Veteran noted that he has become more protective of himself since he had one of his kidneys removed.  Id. at pp. 18-19.  The Veteran stated that he occasionally talks with his siblings, nieces, and nephews.  Id. at p. 21.  He also stated that he sometimes rides his motorcycle with others.  Id. at pp. 27-28.  However, he said that he does not associate with his colleagues.  Id. at p. 23.  The Veteran asserted that he could not work with other co-workers.  Id. at pp. 23-24.

The Board finds that the Veteran was competent to report his PTSD symptoms.  38 C.F.R. § 3.159(a)(2).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's descriptions of the severity of his symptoms are not credible, for three distinct reasons.  First, the Veteran's reports lack internal consistency.  In his March 2007 testimony to a DRO, the Veteran reported that he did not have any friends.  Id. at p. 3.  Likewise, he told a VA C&P examiner in March 2008 that he lives alone and does not date, his last relationship was 4 to 5 years ago, and he has no friends.  By contrast, the Veteran told the VA C&P examiner in June 2009 that he had married his fiancée of 5 years in August 2008, but was then separated from her when she learned of his hepatitis.  Second, the Veteran's obfuscation with respect to his hepatitis casts further doubt upon the truthfulness of his reported symptoms.  Third, the July 2005 VA C&P examiner noted in his report that the validity of the Veteran's June 2005 VA psychiatric testing "was questionable due to over reporting of symptoms."

Based on a review of the foregoing, the Board finds that the evidence supports a continuation of the 70 percent rating for the Veteran's PTSD symptoms for the entire appellate period.  The most probative evidence of record shows that the Veteran's symptoms include sleep impairment, having few friends, feelings of guilt and anxiety, intrusive thoughts, nightmares, avoidance of war movies and large crowds, avoidance of thoughts and feelings, irritability, variable concentration, startle response, panic attacks, anger, memory loss (but not for names of close relatives, his own occupation, or his own name), worries, suicidal and homicidal thoughts, sadness all of the time, hopelessness about the future, loss of interest in previously enjoyed activities, feelings of worthlessness, restlessness, agitation, low energy and fatigue, variable appetite, restless psychomotor activity, an attentive but suspicious attitude, depressed mood, inappropriate behavior and poor social interaction, episodes of violence in his capacity as a full-time jailer (including spraying inmates with mace), and flashbacks.  The Veteran's GAF scores ranged from 59, by a psychiatrist in July 2005; to 35, by a psychologist, in March 2008 and June 2008.  These scores indicate moderate to major impairment due to PTSD.

A 100 percent evaluation is not for application because the Veteran does not have gross impairment in thought processes or communication; persistent delusions or hallucinations; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.

Although the Veteran, by his own report, demonstrated some grossly inappropriate behavior and persistent danger of hurting others, this was in the context of his employment in a dangerous and stressful environment as a jailer.  Moreover, in his nine years of such employment, there is no evidence of record that the Veteran's reported behavior led to any suspensions or firings, which would be expected if the Veteran's employers deemed his behavior to in fact be grossly inappropriate or persistently dangerous.  Furthermore, the Board finds that those reported characteristics are outweighed by the more numerous characteristics associated with a 70 percent disability rating.  38 C.F.R. § 4.1.

In his May 2010 statement, the Veteran's representative asserted that the Veteran should be afforded a new VA C&P examination because "since the aforementioned GAF scores and evaluation, the Veteran is now incurring frequent panic attacks and memory loss....Additionally, at a minimum, a more current examination is warranted under 38 C.F.R. § 3.327."  The Board finds that a new VA C&P examination is not warranted in this case, for three distinct reasons.  First, the symptoms which the Veteran alleges should be the basis of a new examination-panic attacks and memory loss-had already been reported by the Veteran as of the date of his last VA C&P examination in June 2009.  Specifically, the Veteran reported having frequent and debilitating panic attacks to the June 2009 VA C&P examiner, and had also reported experiencing panic attacks to the examiner in March 2008.  The Veteran also reported experiencing both memory difficulties and panic attacks in his November 2006 substantive appeal, which was of record in the claims file which the March 2008 / June 2009 VA examiner noted that she had reviewed.  Second, a new VA C&P examination is not warranted because the current VA C&P examination is less than 23 months old.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Third, additional pertinent VA treatment records have been included in the claims file since the June 2009 VA C&P examination, and these records do not demonstrate an increase in the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995)(fulfillment of the statutory duty to assist requires a contemporaneous medical examination if there is no additional medical evidence since the last examination that adequately addresses the level of impairment of the disability).  Furthermore, the Veteran's representative did not specify which portion(s) of 38 C.F.R. § 3.327 should apply in this case, and the Board finds that none warrant another examination.

The Board notes that the Veteran has asserted that he is unemployable, and that the June 2009 VA C&P examiner had opined that "He is no longer able to perform this job because of his symptoms of PTSD.  It is unknown whether he could maintain other employment."  The Board finds that subsequent facts have shown that the June 2009 examiner's assessment was in error on this point, because the Veteran testified at his March 2011 hearing before the undersigned Veterans Law Judge that he continues to work as a jailer at a correctional facility, overseeing prisoners, and that he has worked there for 9 years.  Id. at p. 16.  The Veteran also noted that he works for 84 hours over a 2-week period.  Id. at p. 22.  Because the Veteran remains employed, and has maintained this full time employment for nearly a decade, the Board finds that the Veteran is not unemployable, and separate consideration of a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is inapplicable.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's PTSD, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


